Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1, 4, 5, 7 to 10, 13, 14, and 16 to 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shim et al (2019/0352799).
The Shim et al reference teaches a layered compound, note entire reference.  The compound can be of the formula MxAyAsz, note para 0008.  The x y and z are integers.  M can be Na or K and A can be Al, Mg, Zn, Ga, or Mn, note para 0010.  The claims recite a “m” which can be zero, and the Shim et al reference the “m” is zero, note examples.  The sheets can be a nanosheet, (instant claim 10), note examples and para 103.
With regards to claims 4 and 13, the Shim et al reference teaches using Na or K note para 0009.
With regards to claims 5 and 14, the Shim et al reference teaches using Ga, note para 0010.
With regards to claims 7 and 16, the Shim et al reference teaches that the crystal structure of the layer is P21/c, note para 0074
With regards to claim 8, 9, 17 and 18 the Shim et al reference teaches the same  compound layer as claimed, and the properties of the layer would inherently be similar.
With regards to claim 19, the Shim et al reference teaches use as an electrical device, note para 0072
Claims 3, 6, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Noting also, that claims 1 and 10 need to be amended not to include “m” equals 0.


			Response to Applicants’ Arguments
Applicant's arguments filed September 26. 2022 have been fully considered but they are not persuasive.
The terminal disclaimer has been approved and the double patenting rejections have been withdrawn.
In view of the amendments and arguments, the 112 rejection have also been overcome.
Applicants’ argument concerning 102 rejection is noted.  However, the claims rejected including 1 and 10 include an “m” which can be zero.  The claims recite that “m” can be zero in the formula set forth. Thus, the teachings of the Shim et al reference still read on the claims rejected.  The reference does teach the formula claim with the elements included in the instant claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714